DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 2/14/2022, in reply to the Office Action mailed 9/14/2022, is acknowledged and has been entered.  Claims 1-33 have been amended.  Claims 34-48 have been added.  Claims 34-48 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.  New grounds of rejection are set forth herein, necessitated by claim amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34-37, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Annapragada et al. (US 2017/0080111) in view of Nilsson et al. (WO 10/044744).
The instant claims are directed to a liposomal composition, comprising: a first phospholipid; a sterically bulky excipient that is capable of stabilizing the liposomal composition; a second phospholipid that is derivatized with a first polymer; a macrocyclic gadolinium-based imaging agent; and a third phospholipid that is derivatized with a second polymer, the second polymer being conjugated to a targeting ligand, the targeting ligand being represented by the formula shown.
Annapragada teaches phospholipid-polymer-aromatic conjugates comprising the aromatic compounds, and liposome compositions including the phospholipid-polymer-aromatic conjugates. The liposomal compositions may be useful for imaging of Alzheimer's Disease, for example, imaging of the amyloid-beta plaque deposits characteristic of Alzheimer's Disease (abstract).
In various embodiments, the phospholipid-polymer-aromatic conjugate is represented as shown in paragraph 0092+, which encompasses the instantly claimed compounds wherein PL is a phospholipid, AL is an aliphatic linkage, HP is a hydrophilic polymer, X is a bond and R1 is hydrogen, such as being embodied by instant claim 12.

    PNG
    media_image1.png
    105
    560
    media_image1.png
    Greyscale

The phospholipid-polymer-aromatic conjugate may be of Formula 1 or II, including X-Ar-R1-Het (pages 4-5).  In some embodiments of Structural Formulas I and II, one, two, three, or four ring atoms of the heteroaromatic rings included by Ar and Het each independently may be one of: N, O, or S. For example, two ring atoms of the heteroaromatic ring represented by Het each may be one of: N, O, or S. Het and/or Ar may each include at least one heteroaromatic ring selected from the group consisting of: pyridine, pyrimidine, pyrazine, pyridazine, thiophene, etc. (paragraph 0079).
The variable n may be any integer from about 10 to about 100, for example, about 60 to about 100, about 70 to about 90, about 75 to about 85, about 77, and the like. The variable m may be one of: 12, 13, 14, 15, 16, 17, or 18 (paragraph 0085).
Annapragada teaches a liposomal composition, comprising a membrane, the membrane comprising said conjugate (para 0008) and further comprising a nonradioactive magnetic resonance imaging (MR) contrast enhancing agent that is at least one of encapsulated by or bound to the membrane (para 0009).  The membrane of the liposomal composition further comprising: DPPC; cholesterol: diethylenetriaminepentaacetic acid-bis(stearylamide, gadolinium salt; 1.2-distearoyt-sn-glycero-3-phosphosthanclgmine-N-imethoxy(polyethylena glycol)-2000] (para 01113); and the phospholipid-polymer-aromatic conjugate similar ta Structural Formulas xix in FIG. 2B (para 00684), wherein q is 4 range of repeat units of between about 1 and about 12:7 is a range of repeat units of between about one of: 10 and about 100; and 5 is one of: 12, 13, 14, 15, 16, 17, or 18 (para 0085) and Nilsson further teaches the thiophene fragment of said compound (pg. 27, right col, 4th compound).  
Annapragada teaches the liposome further comprising a nonradioactive magnetic resonance imaging (MRI) contrast enhancing agent at least one of encapsulated by or bound to the membrane, and detection using magnetic resonance imaging (0108).  
The nonradioactive MRI contrast enhancing agent may include gadolinium. For example, the nonradioactive MRI contrast enhancing agent may include (diethylenetriaminepentaacetic acid)-bis(stearylamide), gadolinium salt (Gd-DTPA-BSA). Gadolinium paramagnetic chelates such as GdDTPA, GdDOTA, GdHPDO3A, GdDTPA-BMA, and GdDTPA-BSA are known MRI contrast agents (paragraph 0108).
Exemplary formulations include DPPC, cholesterol, DSPE-MPEG2000, bis-stearylamine-DTPA-Gd (BSA-DTPA-Gd), and DSPE-PEG3400-Compound iii at molar proportions DPPC:BSA-DTPA-Gd: cholesterol:DSPE-MPEG2000:DSPE-PEG3400-Compound iii::31:25:40:2:2) (paragraph 0165).
FIG. 7C and 7D are graphs showing fibril binding data and a calculated fit for estimation of the binding constant for Compound iii to fibrils at Kd=5.0 µM and liposomes bearing DSPE-PEG-Compound iii at Kd=3.3 µM, respectively. (paragraph 0028-9).
Annapragada does not specifically exemplify a conjugate wherein the aromatic moiety is a thiophene.
 Nilsson teaches substituted thiophene derivatives useful in imaging amyloid deposits and aggregated protein in living patients (page 1).  Compounds of formula I are taught (page 3).

    PNG
    media_image2.png
    247
    304
    media_image2.png
    Greyscale

Compounds according to formula II are taught. 
    PNG
    media_image3.png
    235
    413
    media_image3.png
    Greyscale

Various compounds X1-22 are shown on pages 20-21, including carboxylate substituted compounds, and compound F, Example 3.

    PNG
    media_image4.png
    232
    632
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a substituted thiophene derivative of Formula I or II (compound F) as taught by Nilsson as an aromatic compound in the phospholipid-polymer-aromatic conjugates taught by Annapragada when the teaching of Annapragada is taken in view of Nilsson.  Each of Nilsson and Annapragada are directed to imaging amyloid.  One could have substituted the aromatic moieties of Annapragada with those of Nilsson as functionally equivalent, with a reasonable expectation of success, as Annapragada teaches that the Ar or het moieties of the conjugate may comprise thiophene.  It would have been further obvious to select a macrocyclic gadolinium contrast agent from among the suitable MRI agents set forth in Annapragada, one would have been motivated to do so because Annapragada teaches GdDOTA to be one of a few suitable MRI contrast agents.
With regard to claims 40-41, it was shown in Annapragada that a liposomal composition a comprising a phospholipid-polymer-aromatic conjugate exhibits a dissociation constant (Ka) with respect to fibrils that is less than the Ka with respect to w-synuclein fibrils exhibited by the free targeting ligand.

Claims 34-48 are rejected under 35 U.S.C. 103 as being unpatentable over Annapragada et al. (US 2017/0080111) in view of Nilsson et al. (WO 10/044744), in further view of Hak et al. (European Journal of Pharmaceutics and Biopharmaceutics, 2009, 72 p. 397–404).
The instant claims are directed to a liposomal composition, comprising: a first phospholipid; a sterically bulky excipient that is capable of stabilizing the liposomal composition; a second phospholipid that is derivatized with a first polymer; a macrocyclic gadolinium-based imaging agent; and a third phospholipid that is derivatized with a second polymer, the second polymer being conjugated to a targeting ligand, the targeting ligand being represented by the formula shown.
Annapragada teaches phospholipid-polymer-aromatic conjugates comprising the aromatic compounds, and liposome compositions including the phospholipid-polymer-aromatic conjugates. The liposomal compositions may be useful for imaging of Alzheimer's Disease, for example, imaging of the amyloid-beta plaque deposits characteristic of Alzheimer's Disease (abstract).
In various embodiments, the phospholipid-polymer-aromatic conjugate is represented as shown in paragraph 0092+, which encompasses the instantly claimed compounds wherein PL is a phospholipid, AL is an aliphatic linkage, HP is a hydrophilic polymer, X is a bond and R1 is hydrogen, such as being embodied by instant claim 12.

    PNG
    media_image1.png
    105
    560
    media_image1.png
    Greyscale

The phospholipid-polymer-aromatic conjugate may be of Formula 1 or II, including X-Ar-R1-Het (pages 4-5).  In some embodiments of Structural Formulas I and II, one, two, three, or four ring atoms of the heteroaromatic rings included by Ar and Het each independently may be one of: N, O, or S. For example, two ring atoms of the heteroaromatic ring represented by Het each may be one of: N, O, or S. Het and/or Ar may each include at least one heteroaromatic ring selected from the group consisting of: pyridine, pyrimidine, pyrazine, pyridazine, thiophene, etc. (paragraph 0079).
The variable n may be any integer from about 10 to about 100, for example, about 60 to about 100, about 70 to about 90, about 75 to about 85, about 77, and the like. The variable m may be one of: 12, 13, 14, 15, 16, 17, or 18 (paragraph 0085).
Annapragada teaches a liposomal composition, comprising a membrane, the membrane comprising said conjugate (para 0008) and further comprising a nonradioactive magnetic resonance imaging (MR) contrast enhancing agent that is at least one of encapsulated by or bound to the membrane (para 0009).  The membrane of the liposomal composition further comprising: DPPC; cholesterol: diethylenetriaminepentaacetic acid-bis(stearylamide, gadolinium salt; 1.2-distearoyt-sn-glycero-3-phosphosthanclgmine-N-imethoxy(polyethylena glycol)-2000] (para 01113); and the phospholipid-polymer-aromatic conjugate similar ta Structural Formulas xix in FIG. 2B (para 00684), wherein q is 4 range of repeat units of between about 1 and about 12:7 is a range of repeat units of between about one of: 10 and about 100; and 5 is one of: 12, 13, 14, 15, 16, 17, or 18 (para 0085) and Nilsson further teaches the thiophene fragment of said compound (pg. 27, right col, 4th compound).  
Annapragada teaches the liposome further comprising a nonradioactive magnetic resonance imaging (MRI) contrast enhancing agent at least one of encapsulated by or bound to the membrane, and detection using magnetic resonance imaging (0108).  
The nonradioactive MRI contrast enhancing agent may include gadolinium. For example, the nonradioactive MRI contrast enhancing agent may include (diethylenetriaminepentaacetic acid)-bis(stearylamide), gadolinium salt (Gd-DTPA-BSA). Gadolinium paramagnetic chelates such as GdDTPA, GdDOTA, GdHPDO3A, GdDTPA-BMA, and GdDTPA-BSA are known MRI contrast agents (paragraph 0108).
Exemplary formulations include DPPC, cholesterol, DSPE-MPEG2000, bis-stearylamine-DTPA-Gd (BSA-DTPA-Gd), and DSPE-PEG3400-Compound iii at molar proportions DPPC:BSA-DTPA-Gd: cholesterol:DSPE-MPEG2000:DSPE-PEG3400-Compound iii::31:25:40:2:2) (paragraph 0165).
FIG. 7C and 7D are graphs showing fibril binding data and a calculated fit for estimation of the binding constant for Compound iii to fibrils at Kd=5.0 µM and liposomes bearing DSPE-PEG-Compound iii at Kd=3.3 µM, respectively. (paragraph 0028-9).
Annapragada does not specifically exemplify a conjugate wherein the aromatic moiety is a thiophene.  With regard to claims 38, 42 and 45 and claims dependent therefrom Annapragada does not specifically recite gadolinium DOTA-DSPE as the MRI contrast agent.
 Nilsson teaches substituted thiophene derivatives useful in imaging amyloid deposits and aggregated protein in living patients (page 1).  Compounds of formula I are taught (page 3).

    PNG
    media_image2.png
    247
    304
    media_image2.png
    Greyscale

Compounds according to formula II are taught. 
    PNG
    media_image3.png
    235
    413
    media_image3.png
    Greyscale

Various compounds X1-22 are shown on pages 20-21, including carboxylate substituted compounds, and compound F, Example 3.

    PNG
    media_image4.png
    232
    632
    media_image4.png
    Greyscale

Hak teaches Gd(III)DOTA-DSPE as a high relaxivity liposomal MRI contrast agent.  Although the ionic relaxivities of Gd(III)DTPA and Gd(III)DOTA are both around 4 mM-1 s-1, the ionic relaxivity of the Gd(III)DOTA-DSPE incorporated in liposomes was significantly higher than that of Gd(III)DTPA-BSA in liposomes (r1 7.0 mM-1 s-1 at 25 °C and 1.41 T) reported in our previous studies.  At 37 °C and 1.41 T, Gd(III)DOTA-DSPE and Gd(III)DTPA-BSA exhibited relaxivities of 12.8 mM-1 s-1 and 7.5 mM-1 s-1, respectively (page 402). 
The liposomes were shown to have a significantly increased longitudinal relaxivity compared to Gd(III)DTPA-BSA-based liposomes. This is crucial for the detection of low concentration molecular markers in MRI-based molecular imaging studies. Gd(III)DOTA-DSPE exhibits no significant transmetallation upon incubation with Zn(II), which significantly improves the biocompatibility of the contrast agent. Furthermore, the zeta potential of the liposome formulation is almost neutral, which is expected to result in low non-specific cellular uptake.  The versatility of the liposomal preparation lies in the fact that the particles can easily be made multimodal, for example by incorporating fluorescent lipids, and a wide variety of targeting ligands can be conjugated to the distal ends of the PEG chains. Furthermore, drugs can readily be encapsulated in the lumen or the membrane of the liposomes. The presented liposome preparation can thus serve as a versatile and well characterized platform for molecular imaging and targeted drug delivery studies (page 404).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a substituted thiophene derivative of Formula I or II (compound F) as taught by Nilsson as an aromatic compound in the phospholipid-polymer-aromatic conjugates taught by Annapragada when the teaching of Annapragada is taken in view of Nilsson.  Each of Nilsson and Annapragada are directed to imaging amyloid.  One could have substituted the aromatic moieties of Annapragada with those of Nilsson as functionally equivalent, with a reasonable expectation of success, as Annapragada teaches that the Ar or het moieties of the conjugate may comprise thiophene.  
It would have been further obvious to select a macrocyclic gadolinium contrast agent as the MRI contast agent, Gd-DOTA-DSPE, in liposomal formulations, when the teachings of Annapragada and Nilsson are taken in view of Hak.  One would have been motivated to do so, with a reasonable expectation of success, because Hak teaches that liposomal Gd-DOTA-DSPE has improved relaxivity.
With regard to claims 40, 41, 43, 44, 47 and 48, it was shown in Annapragada that a liposomal composition a comprising a phospholipid-polymer-aromatic conjugate exhibits a dissociation constant (Ka) with respect to fibrils that is less than the Ka with respect to w-synuclein fibrils exhibited by the free targeting ligand.

Response to arguments 
Applicant argues that the newly added claims are drawn to compositions that comprise a macrocyclic gadolinium-based imaging agent and that demonstrated surprising results (support for which is found at, e.g., [0213], [0214]).
Applicant’s arguments have been fully considered but are not found to be persuasive. Gd-DOTA macrocyclic imaging agents are taught in Annapragada.  With regard to the argument that the claimed compositions demonstrated surprising and unexpected results, it is noted that the instant specification at published paragraph 0214 states that “Surprisingly and unexpectedly, the binding constant (kb) for Conjugate-A-liposomes was 2.0 nM, half of that for the free ligand, p-FTAA, which was 4 nM. (FIG. 5B)”.  However, it is known from Annapragada that a liposomal composition a comprising a phospholipid-polymer-aromatic conjugate exhibits a dissociation constant (Ka) with respect to fibrils that is less than the Ka with respect to fibrils exhibited by the free targeting ligand.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618